Citation Nr: 0518691	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  01-07 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date for compensation for 
service-connected bilateral healed chorioretinal scars, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1952 to February 
1954.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO determined that the 
veteran was entitled to payment for his service-connected eye 
condition because he had filed the documentation necessary to 
waive the disability severance pay he had received.  In the 
letter, the RO told the veteran that his payment start date 
was September 1, 2001, but that his VA compensation must be 
withheld until his military severance pay allowance of 
$375.00 was paid back.  The veteran disagreed with the 
effective date for payment, arguing that he received military 
compensation only until August 1958 when he was given the 
$375.00 severance pay.  

In a July 2000 rating decision, the RO confirmed and 
continued the 10 percent rating for bilateral healed 
chorioretinal scars.  The veteran subsequently perfected an 
appeal as to that issue.  The RO issued a supplemental 
statement of the case (SSOC) on that issue in November 2004.  
In his written reply to the SSOC, the veteran stated that he 
was not seeking an increased evaluation for his visual 
problems, and thereby withdrew his appeal.  That issue is not 
now before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

In a January 2005 letter, the RO notified the veteran that 
his appeal had been certified to the Board and that his file 
was being transferred to the Board.  In a letter received at 
the Board in February 2005, the veteran requested a hearing 
before the Board.  In correspondence received at the Board in 
May 2005, the veteran clarified that he wanted to attend a 
videoconference hearing where he would appear at the St. 
Louis RO with the Veterans Law Judge in Washington D.C.  As 
the veteran's initial request compiles with the provisions of 
38 C.F.R. § 20.703 and 38 C.F.R. § 20.1304 pertaining to 
requests for hearings before the Board, the Board will remand 
the case so that the requested hearing may be scheduled.  

Accordingly, the appeal is REMANDED to the RO via the AMC for 
the following action:  

The veteran should be scheduled for a 
videoconference Board hearing from the RO 
in St. Louis, Missouri.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


